Citation Nr: 1453652	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  13-03 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a skin disability, to include residuals of frostbite. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1953 to March 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In September 2014, the Veteran and his spouse testified before the undersigned at a Board hearing. A copy of the transcript has been reviewed and is in the file. 

At the hearing, the Veteran's representative mentioned a claim of service connection (arthritis in multiple areas of the body) that the Veteran initially filed a claim for in August 2000; these claims were denied initially in November 2011 and again in March 2010. No notice of disagreement was filed with either of these RO decisions; the March 2010 decision is final. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010). This issue is not currently before the Board.

The issue of whether new and material evidence has been received to reopen a claim of service connection for arthritis of multiple joints (shoulder, elbows, neck, feet, legs and R hand) was raised at the September 2014 Board hearing (Transcript, p 2), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014). 



FINDING OF FACT

The weight of the evidence is against a finding that a skin disability was manifested during service or is otherwise related to the Veteran's active service. 


CONCLUSION OF LAW

The criteria for an award of service connection for a skin disability, to include frostbite residuals, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

In a July 2010 letter, the AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2014). The AOJ notified the Veteran of information and evidence necessary to substantiate his claims for service connection. He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014). Service treatment and private records have been associated with the claims file. All adequately identified and relevant available medical records have been secured. While some private records from the early 1990s note the Veteran was interested in applying for disability through his employer, a railroad, they also make clear it was because of an unrelated hand amputation and joint pain-not issues that are currently before the Board (See, for example, January 8, 1992 Dr. K.M. record). It is unnecessary to attempt to search for further records at this as they would not serve to help substantiate this claim regarding a skin disability. See, 38 U.S.C.A. §§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(3); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (the duty to assist is not boundless in scope and relates only to obtaining relevant records). 

The Veteran was afforded a VA examination in September 2010 regarding his claim, and a VA opinion was provided.  For reasons explained further below, the Board finds the 2010 VA examination report is fully adequate, wholly articulate and takes into account all pertinent aspects of this case. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing: (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked. Here, during the hearing, the undersigned outlined the issue on appeal (Transcript, p 2) and suggested that any evidence tending to show that the pertinent disability was related to active duty would be helpful in establishing the claim (for example, see Transcript, pp 15-16). The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); he has not identified any prejudice in the conduct of the Board hearing. At the time of the hearing, the Veteran was represented and his representative appeared with him at the hearing. The duty to assist has been met. 

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a) (2014). 

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a). See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). The type of skin disabilities the Veteran was diagnosed with are not listed, nor are frostbite residuals generally. The Board will not consider this avenue of entitlement. 

When the evidence is in equipoise, VA shall resolve reasonable doubt in favor of the claimant. See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 

The Board must determine the value of all pertinent lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). The evaluation of evidence generally involves a three step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498, 511. The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (West 2002). Laypersons have generally been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

In June 2010, the Veteran filed an informal claim of service connection for the residuals of frostbite, stating he was treated for this condition by German doctors while in service.  He indicated that service treatment records referenced his ears being bandaged, and that he was currently treated by Dr. A.V. In the March 2013 informal hearing presentation (IHP), the Veteran's representative noted that he served as a tank crewman in Germany during winter in 1953 to 1955 and stated: "As with World War II veterans, treatment was not always sought for frostbite as this was a generation or an era where such issues could be punishable (sic)." 

At the September 2014 Board hearing, the Veteran stated while in service he was a tank driver and would be on maneuvers for days at a time, sleeping in pup tents, rolled up tarpaulins and the like. (Transcript, p 3.) He was driving a tank in very cold weather (10 to 25 degrees) at about 20 to 25 miles per hour (p 4). It took a while to warm up in the morning, he was very stiff and it was not uncommon to sleep out in the snow (pp 5-6). The Veteran had been going to see Dr. A.V. "for a number of years for things" (p 15). He mentioned skin cancer and skin problems on his head. Id. The Veteran stated the helmet he wore in the tank did not provide protection from the weather (p 17). 

A February 1953 the pre-induction report of medical examination (RME) showed clinically normal skin.  In the report of medical history (RMH) the Veteran denied boils, but he noted a past sebaceous cyst.  In February 1955, a service treatment record showed a diagnosis of mild otitis media of both ears. In March 1955, the separation RME showed a clinical evaluation of head, face, neck and scalp was normal. Ears were also generally normal, as was the skin. The RMH showed the Veteran reported ear, nose or throat (ENT) trouble, but not running ears. He denied boils, tumors, growths or cysts. His DD 214 notes service in Germany. 

Post service, the Veteran initially filed a claim for nonservice-connected pension after a right hand injury that severed his thumb and index finger; the records relating to this incident do not show symptoms, diagnoses or treatment for frostbite residuals. 

In November 2007, a VA primary care record shows the Veteran had a skin lesion on his nose and scalp. In November 2007, a VA plastic surgery consultation showed the Veteran had a lesion to the scalp and a history of sun damage to the face and scalp. He was diagnosed with multiple seborrheic keratoses of the face, temple, and scalp. In November 2009, a VA orthopedic consultation showed the Veteran had a diagnosis of squamous cell carcinoma of the right hand (and also noted the past amputation of the thumb and index finger of the right hand). 

With his June 2010 claim, the Veteran sent a letter from Dr. A.V., dated the same month. Dr. A.V. stated she was writing in regards to the Veteran who was diagnosed with "lupus pernio (frostbite) while stationed in Germany." Her letter stated that Veteran "has been treated on numerous occasions from October 1953 to March 1955 while in the service." It asserted he was seen by a doctor in Germany. She also stated:

[The Veteran] is being treated for precancerous growths involving the ears, in part, related to exposure to the elements which resulted in lupus pernio. 

However, on an August 2010 authorization and consent form sent to Dr. A.V. to request further records, Dr. A.V. wrote that the Veteran had not been treated at her office for a frostbite condition. 

At the September 2010 VA examination, the examiner noted the Veteran had a history of multiple squamous cell carcinomas (SCC) of the arms and face, as well as actinic keratosis and seborrheic keratosis. He was claiming these conditions as secondary to cold exposure during active duty. The Veteran was never treated for frostbite during active duty. 

The Veteran reported that there were several SCCs removed from his right hand as well as his face. He also used over the counter creams for facial and scalp actinic keratoses. Removal of SCC took place in January 2010, October 2009, and August 2009. The Veteran claimed he developed actinic keratoses of face scalp and bitemporal areas as a complication from cold exposure while deployed in Germany early 1950s. There was no documentation in the claims file of treatment for frostbite. Physical examination showed actinic keratoses lesions over the ears, forehead and scalp as well as seborrheic keratoses over the forehead and cheeks. 

The diagnoses were actinic keratosis of scalp, bitemoral areas and ears; seborrheic keratoses of the face and SCC of dorsum right hand and arm (removed). The examiner provided a negative opinion regarding these diagnoses, stating that there was not a relationship between cold exposure and actinic keratosis or seborrheic keratosis or SCC that has been documented in the medical literature. Also, the conditions of actinic keratosis and SCC were notoriously related to exposure to sunlight, not frostbite. 

The Board finds the Veteran competent to report that he was exposed to cold weather elements for extended periods of time in service. 38 C.F.R. § 3.159(a)(2). He also would be competent to describe any treatment in service; however, he has been inconsistent on this point, as he stated he was treated in service when he filed his claim and apparently told Dr. A.V. the same thing, but then told the examiner he was not treated in service.  Also, records do not corroborate in-service treatment for skin problems, although a February 1955 record documents treatment for unrelated otitis media of the ears.  Overall, the weight of the evidence is against a finding of treatment in service for a skin or cold injury. 

Moreover, the Board does not find the Veteran competent to state whether his skin conditions are related to cold exposure as such a determination is not within the knowledge of a lay person; instead, such a determination is for a medical expert. See, 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Footnote 4 (Fed. Cir 2007) (describing situations when lay evidence may and may not be competent). Given the fact that expertise is required here and that there is some conflicting information, the Board will now consider the expert opinions.

The Board finds that Dr. A.V.'s opinion is confusing because in the June 2010 letter she seems to diagnose lupus pernio, assert that lupus pernio was related to frostbite and imply she was treating these conditions.  But when asked to provide treatment records, she stated in August 2010 that the Veteran was not being treated by her for frostbite. 

In comparison, the VA examination report shows that the Veteran was interviewed, the file was reviewed, a physical examination performed, and a comprehensive opinion (referencing medical literature) was given regarding all the diagnosed skin conditions. The opinion is also consistent with the November 2007 VA plastic surgery consultation, which noted a history of sun damage to the face and scalp in providing a diagnosis.  Because the VA report is more comprehensive, clear and on point than Dr. A.V.'s letter and response in request for records, the Board assigns it more weight. See Nieves-Rodriguez, 22 Vet. App. 295.  

Finally, while the Veteran's in-service duties are consistent with exposure to cold temperatures, there is nothing to indicate unusually intense sun exposure.  For example, he was not stationed close to the equator.  Moreover, it is established that while in Germany the temperatures were cold for long portions of the year and thus he would have been wearing many layers of clothing and thus he would not been much exposed to the sun.  Therefore, while the examiners did not expressly consider whether sun exposure was attributable to service such has not been claimed and has not been reasonably raised by the record.  

In sum, the Board finds that the nexus element of the claim has not been satisfied. Shedden, 381 F.3d at 1167.  The evidence is not in equipoise, reasonable doubt is not for application and the claim is denied. See, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a skin disability, to include residuals of frostbite, is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


